[Cite as State v. Bonner, 2014-Ohio-3870.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


STATE OF OHIO,                                  :         MEMORANDUM OPINION

         Plaintiff-Appellee,                    :
                                                          CASE NO. 2014-G-3202
   - vs -                                       :

SHERRY L. BONNER,                               :

         Defendant-Appellant.                   :


Criminal Appeal from the Chardon Municipal Court, Case No. 2014 CR A 00132.

Judgment: Appeal dismissed.


James M. Gillette, Chardon Village Law Director, PNC Bank Building, 117 South
Street, #208, Chardon, OH 44024 (For Plaintiff-Appellee).

Sherry L. Bonner, pro se, 11293 Chardon Road, Chardon, OH 44024 (Defendant-
Appellant).



THOMAS R. WRIGHT, J.

         {¶1}    On April 22, 2014, appellant, Sherry L. Bonner, pro se, filed a notice of

appeal from a March 27, 2014 judgment entry of the Chardon Municipal Court. In that

judgment entry, the trial court denied appellant’s “Affidavit of Disqualification of Stupica.”

         {¶2}    R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶3}    “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;
       {¶4}    “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶5}    “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶6}    “(4) An order that or denies a provisional remedy and to which both of the

following apply:

       {¶7}    “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶8}    “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶9}    “(5) An order that determines that an action may or may not be maintained

as a class action; * * *.”

       {¶10} In regard to criminal cases, pursuant to R.C. 2953.02, a court of appeals

only possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

Furthermore, the Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177
Ohio St. 104, 106-107(1964).

       {¶11} An order denying the disqualification of a judge has been held not to be a

final appealable order. See In re Disqualification of Kimbler, 44 Ohio App. 3d 9 (9th

Dist.1988).




                                               2
       {¶12} In the present case, there is nothing in the record of this case which

reflects that appellant has been convicted or sentenced in her criminal case. In fact,

after the notice of appeal was filed, the case was bound over to the court of common

pleas, which is where it remains pending. Since there is no sentence in which appellant

can appeal at this time, we lack jurisdiction over this matter.

       {¶13} Accordingly, this appeal is hereby, sua sponte, dismissed for lack of

jurisdiction.



TIMOTHY P. CANNON, P.J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                               3